UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1663


JORGE MARIO    GALEAN-PRUDENTE,   a/k/a     Jorge   Mario   Galeana
Prudente,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



                              No. 14-2343


JORGE MARIO    GALEAN-PRUDENTE,   a/k/a     Jorge   Mario   Galeana
Prudente,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   June 1, 2015                      Decided:     June 18, 2015


Before KING and     HARRIS,   Circuit   Judges,     and   DAVIS,   Senior
Circuit Judge.
Petitions denied in part, dismissed in part by unpublished per
curiam opinion.


Buxton Reed Bailey, BUXTON R. BAILEY, P.C., Raleigh, North
Carolina, for Petitioner.   Benjamin C. Mizer, Acting Assistant
Attorney General, Claire L. Workman, Senior Litigation Counsel,
Rachel Browning, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      In these consolidated appeals, Jorge Mario Galean-Prudente,

a native and citizen of Mexico, petitions for review of an order

of the Board of Immigration Appeals (“Board”) dismissing his

appeal from the immigration judge’s denial of his application

for cancellation of removal (No. 14-1663) and for review of the

Board’s order denying his motion to reconsider (No. 14-2343).

      We     review    legal    issues     de    novo,       “affording       appropriate

deference to the [Board]’s interpretation of the [Immigration

and Nationality Act] and any attendant regulations.”                             Li Fang

Lin     v.   Mukasey,     517 F.3d 685,    691-92        (4th     Cir.     2008).

Administrative        findings    of     fact     are        conclusive       unless   any

reasonable adjudicator would be compelled to conclude to the

contrary.       8 U.S.C. § 1252(b)(4)(B) (2012).                   We defer to the

Board’s      factual     findings        under     the        substantial        evidence

rule.      Anim v. Mukasey, 535 F.3d 243, 252 (4th Cir. 2008).

      Upon review, we find that the agency properly concluded

that Galean-Prudente knowingly engaged in alien smuggling under

8 U.S.C. § 1182(a)(6)(E) (2012), which statutorily precluded him

from establishing the requisite good moral character necessary

for     cancellation     of     removal.         See     8     U.S.C.     §    1101(f)(3)

(2012); Ramos v. Holder, 660 F.3d 200, 203-06 (4th Cir. 2011).

We further conclude that the Board did not abuse its discretion

in denying Galean-Prudente’s motion to reconsider the denial of

                                           3
his application for cancellation of removal.                  We therefore deny

the petitions for review in part for the reasons stated by the

Board.      See In re: Galean-Prudente (B.I.A. June 26 & Nov. 12,

2014).

      We lack jurisdiction * to review Galean-Prudente’s challenges

to   the    Board’s   refusal    to   reinstate       his   grant     of   voluntary

departure, and therefore dismiss the petitions for review in

part.          See    8    U.S.C.     §       1229c(f)      (2012);        8   U.S.C.

§ 1252(a)(2)(B)(i) (2012); Ngarurih v. Ashcroft, 371 F.3d 182,

193 (4th Cir. 2004).            In any event, the issue is now moot.

Pursuant to 8 C.F.R. § 1240.26(i) (2014), a grant of voluntary

departure automatically terminates upon the filing of a petition

for review.

      We dispense with oral argument and deny Galean-Prudente’s

motion to participate in oral argument because the facts and

legal      contentions    are   adequately      presented     in    the    materials

before     this   court   and   argument      would   not   aid    the     decisional

process.

                                                      PETITIONS DENIED IN PART,
                                                              DISMISSED IN PART




      *
       Galean-Prudente does not raise any questions of law or
constitutional issues that would fall within the exception set
forth in 8 U.S.C. § 1252(a)(2)(D) (2012).



                                          4